TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JULY 30, 2015



                                      NO. 03-14-00267-CV


                                Daisy Wanda Garcia, Appellant

                                                 v.

                              Thomas Lee Baumgarten, Appellee




       APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on April 18, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s summary judgment but that there was error requiring

correction. Therefore, the court modifies the district court’s summary judgment in paragraph 7

and 8 to read as follows.


       7.     Baumgarten shall recover attorneys’ fees from Garcia pursuant to Tex. Civ.
              Prac. & Rem. Code § 38.001 in the amount of $8,793.13, which the Court
              finds are reasonable and necessary, plus expenses and costs of court in the
              amount of $5,615.04.

       8.      Baumgarten shall recover from Garcia an additional $15,000 in attorneys’
               fees if Garcia appeals to the Court of Appeals and Baumgarten prevails, an
               additional $7,500 in attorneys’ fees if a petition for review is filed with the
               Supreme Court of Texas, an additional $10,000 in attorneys’ fees in
               preparing briefs to be filed with the Supreme Court of Texas, and an
               additional $2,500 if Baumgarten prevails on appeal. The Court finds that
               the amount of attorneys’ fees identified above for appeal are reasonable
               and necessary.


The Court affirms the summary judgment as modified. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.